DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 07 July 2020.
The amendment filed 07 July 2020 does not place the application in condition for allowance.
Status of Claims
Claims 1 and 13 were amended in the amendment filed 07 July 2020.
Claims 1-23 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 each recite the limitation “the first length beginning at a first point corresponding to where a first chamfer ends along the edge, the first length ending at a second point corresponding to where a second chamfer starts along the edge” (Claim 1 at lines 7-9; claim 13 at lines 10-12). The closest support the Examiner could find for this limitation was in Fig. 6, shown by Applicant in remarks filed 07 July 2020. However, the corners of the chamfers do not clearly line up with the starting/ending points of the shorter bus bar that is recited having the length matching the length of the edge between chamfers. The scope of instant claims 1 and 13 to the shorter bus bar length is not supported by the drawings and thus constitutes new matter.
Claims 2-12 and 14-23 are rejected as being dependent upon rejected claims 1 and 13.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recite the limitation “a plurality of strips singulated from a solar cell having chamfers” in line 2. It is unclear to the examiner if the plurality of strips have the chamfers or if the solar cell overall has chamfers. Clarification is required.
Claims 1 and 13 each recite the limitation of “no front side bus bar of the plurality of front side bus bars is formed along an edge of a front side of the solar cell” in lines 4-5. This limitation is unclear in view of the specification (see instant Fig. 6) as the scope of “along” includes “in a line matching the length or direction of”. As shown throughout the instant specification in the drawings, the front bus bars extend in the same direction as the edges of the solar cell, and thus it is unclear how the instant module includes no front side bus bars formed along an edge of a front side of the solar cell, as claimed. Clarification is required. The Examiner recommends the limitation recite “at” rather than “along”.
Claims 1 and 13 each recite the limitation of “front side bus bars proximate to the chamfers” and “front side bus bars distal from the chamfers” (claim 1 at lines 6-7 and claim 13 at lines 8-10). It is unclear to the Examiner if these are part of the aforementioned “plurality of 
Claims 1 and 13 each recite the limitation of “the first length beginning at a first point corresponding to where a first chamfer ends along the edge, the first length ending at a second point corresponding to where a second chamfer starts along the edge”. It is unclear to the Examiner how the starting and ending points of the first and second chamfers are defined, e.g. is the starting point the closest to the respective ends of the chamfer and the ending point the point in the interior of the edge, are the starting and ending points of the first and second chamfers sequential in one direction, etc. Clarification as to the starting and ending points of respective chamfers is required.
Claims 1 and 13 each recite the limitation of “a first one of a first pair of bus bars formed along a first edge of the solar module and a first one of a second pair of bus bars formed along a second edge of the solar module” (claim 1) and “a first bus bars formed along a first edge of the solar module a second bus bar formed along a second edge of the solar module” (claim 13). It is unclear to the Examiner if these are the same bus bars recited in lines 2-5 of the claim(s) or additional/separate bus bars. It is additionally unclear how the bus bars are not formed along an edge of a front side of the solar cell but are formed along an edge of the solar module, where the solar module is formed of the aforementioned solar cell(s). Clarification is required.
Claim 13 recites the limitation of “at least one set” in line 16; it is unclear to the Examiner if this is the same set recited in line 14 or a separate set. Clarification is required.
Claims 2-12 and 14-23 are rejected as being dependent upon rejected claims 1 and 13, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PG Publication 2015/0090314 A1; hereinafter “Yang”) in view of Eldershaw et al. (US PG Publication 2010/0143581 A1; hereinafter “Eldershaw”), Von Campe et al. (US PG Publication 2014/0318613 A1; hereinafter “Von Campe”), and Armstrong et al. (US PG Publication 2008/0099062 A1; hereinafter “Armstrong”).
Regarding claims 1 and 13, Yang teaches a solar module (panel; abstract and Figs. 8-9), comprising: 
a plurality of strips singulated from a solar cell (paragraphs 0044-0045 and 0062), the solar cell including a plurality of front side bus bars and a plurality of back side bus bars (paragraphs 0048-0050); 
a plurality of strings (U-shaped strings 806/808/810 in fig. 8; paragraph 0058) formed of the plurality of strips singulated from the solar cell (figs. 8-9 describing the strings formed from strips forming the solar cells; paragraphs 0058-0063), wherein at least two of the plurality of strings are electrically connected in parallel to form a set (paragraphs 0058-0060 and 0062).
Regarding limitations recited in instant claim 13, Yang further teaches at least one set extending across a width of the solar module (Figs. 8-9).

Eldershaw teaches chamfered edge solar cells (abstract; Figs. 1 and 3D-F). Eldershaw teaches the solar cell includes a chamfered edge (41C; paragraph 0028) and the conductive elements on the face of the solar cell (44) are formed so that they are roughly aligned with the chamfered edge starting/ending points (see Figs. 3D-F). Eldershaw teaches there is an offset a predetermined distance (S) between the conductive elements and the chamfered edge prevent electrical shorts between the upper and lower surfaces of the solar cell (paragraph 0006 and 0035-0042).
Furthermore, Von Campe teaches solar cells (abstract and Fig. 16). Von Campe teaches bus bar (i.e. 434, 436, 438, 440) are formed across the surface of the solar cell including chamfers (Fig. 16) and are spaced unequally across the front side of the cell (paragraph 0107-
The devices of Yang, Eldershaw, and Von Campe are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang and form the solar cell with chamfered edges and multiple rear bus bar electrodes as shown by Eldershaw and Von Campe because the simple substitution of one known element for another, in the instant case a solar cell that is square for a pseudo-square shape with chamfered edge and rear bus bar electrodes, supports a prima facie obviousness determination since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Eldershaw and Von Campe above showing chamfered edge solar cells being used as solar cells, and because the change in shape of the solar cell is obvious, absent persuasive evidence that a particular configuration is significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and see MPEP 2143 I. B.). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bus bar electrodes of modified Yang such that they are spaced unequally across the front surface and not positioned at/along the edge of the solar cell, as shown by Von Campe, in order to avoid cracking on the connector and busbar, as taught above by Von Campe. Additionally, it would have been obvious to one of ordinary skill in the art to form the bus bar electrode closer to the edge such that it has a length corresponding to the length between the beginning/ending points of adjacent KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). The modification would necessarily result in the solar cell including chamfers with a plurality of front side and back side bus bars, the front side bus bars positioned unequally across the front side and not along the edge of the solar cell, as well as the front side bus bars having different lengths, with one shorter length corresponding to the beginning/ending points of adjacent chamfers, and a plurality of back side bus bars on the back side of the solar cell along opposite edges of the solar cell, as recited in instant claims 1 and 13.
However, modified Yang is silent to at least two sets extending across a width of the solar module and being electrically connected in series, wherein a first set of the at least two sets is electrically coupled to a first one of a first pair of bus bars formed along a first edge of the solar module and a first one of a second pair of bus bars formed along a second edge of the solar module, and wherein a second set of the at least two sets is electrically coupled to a second one of the first pair of bus bars formed along the first edge of the solar module, and a second one of the second pair of bus bars formed along the second edge of the solar module, as required in instant claims 1 and 13.
Armstrong teaches photovoltaic devices and arrays (abstract; Fig. 2). Armstrong teaches a photovoltaic module can be arranged into multiple submodules which can be connected either in parallel or in series (paragraph 0035). Armstrong teaches a series interconnection of the submodules increases the open circuit output voltage of the photovoltaic module (paragraph 0035). Armstrong teaches these submodules are connected to pairs of bus bars formed at opposite edges of the modules (i.e. 210 and 216/212 in Fig. 2; paragraph 0035).

Regarding claims 2 and 14, modified Yang further teaches wherein the first one and the second one of the first pair of bus bars formed along the first edge of the solar module are spaced apart from one another (Armstrong Fig. 2).
Regarding claims 3 and 15, modified Yang further teaches the first one and the second one of the second pair of bus bars formed along the second edge of the solar module are spaced apart from one another (Armstrong Fig. 2).
Regarding claims 4-5 and 16-17, modified Yang further teaches the string has between 15 and 100 strips (Figs. 8-9 and paragraph 0058 with 72 strips; see MPEP 2144.07).
Regarding claims 6 and 18, modified Yang further teaches at least some of the at least 15 strips are singulated from different solar cells (Fig. 8 with different strips from different cells. The Examiner additionally notes the limitation of “strips singulated from different cells” is a limitation pertaining to the manner in which the product is made, i.e. a product by process limitation, and is afforded patentable weight to the structural limitations imparted by the 
Regarding claims 8 and 19, modified Yang further teaches a remainder of the back side bus bars are unequally spaced across the back side of the solar cell (Von Campe Fig. 2).
Regarding claims 9 and 20, modified Yang further teaches the plurality of strips are disposed in an overlapped arrangement (paragraphs 0073 and 0075).
Regarding claims 10 and 21, modified Yang further teaches all of the strips have a substantially equal width (paragraphs 0062 and 0064).
Regarding claims 11 and 22, modified Yang further teaches all of the strips have a substantially equal area (paragraph 0062).
Regarding claims 12 and 23, modified Yang further teaches each strip of the plurality of strips includes a front side bus bar on an edge opposite from an edge on which a back side bus bar is formed (Figs. 3F and 13A/B).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Von Campe, Eldershaw, and Armstrong as applied to claim 1 above, and further in view of Wanlass et al. (US PG Publication 2007/0137698 A1; hereinafter “Wanlass”).
Regarding claim 7, modified Yang teaches the solar module of claim 1, the limitations of which are set forth above. However, modified Yang is silent to an isolation strip disposed between the first and second sets. The Examiner notes the sets of Yang are isolated from one another, i.e. spaced apart (see Figs. 8-9).
Wanlass discloses a photovoltaic device (title) comprising subcells in a string that are isolated from each other by an isolation layer (606; paragraph 0077).  
Therefore, it would have been obvious to one having ordinary skill in the art to have modified the solar module of Yang such that the subcells are isolated using an isolation strip as taught by Wanlass because utilizing one known way to isolate a subcell in place of another is well within the ambit of one of ordinary skill in the art. Because the subcells are isolated, the strings would also be isolated from each other and the isolation layer would be disposed between the first and second sets containing the strings. Furthermore, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Response to Arguments
Applicant's arguments filed 07 July 2020 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Yang teaches the features of amended claims 1 and 13 as set forth above.
Applicant’s arguments with respect to claims dependent from independent claims 1 and 13 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726